 


109 HR 1261 IH: To amend the National Trails System Act to improve the efficiency and fairness of acquiring railroad rights-of-way for interim use as public trails by applying the procedures applicable to other Federal real estate acquisitions.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1261 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Ryun of Kansas introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the National Trails System Act to improve the efficiency and fairness of acquiring railroad rights-of-way for interim use as public trails by applying the procedures applicable to other Federal real estate acquisitions. 
 
 
1.Conveyance of railroad rights-of-way for interim use as public trails 
(a)Fair acquisition proceduresSection 8(d) of the National Trails System Act (16 U.S.C. 1247(d)) is amended— 
(1)by inserting (1) after (d); and 
(2)by adding at the end the following new paragraph: 
 
(2)In the case of any donation, transfer, lease, sale, or other conveyance of a railroad right-of-way for interim use described in paragraph (1), the interim use of the right-of-way shall not begin until the payment or deposit of compensation to each of the owners of the land underlying the right-of-way has been made— 
(A)in accordance with— 
(i)section 301 of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4651); and 
(ii)sections 3113 and 3114 of title 40, United States Code; or  
(B)pursuant to the order of a court of competent jurisdiction in a condemnation proceeding consistent with such sections.. 
(b)Effective dateParagraph (2) of section 8(d) of the National Trails System Act, as added by subsection (a), shall apply only to the interim use of railroad rights-of-way pursuant to donations, transfers, leases, sales, or other conveyances described in such section that are entered into on or after the date of the enactment of this Act. 
 
